COOK, Judge
(concurring):
A genre difference exists between ascertainment of legal issues that might arise at trial and the acquisition of “thorough knowledge of the ‘expected testimony’ of the [probable] witnesses” that was condemned in United States v. Fry, 7 U.S.C.M.A. 682, 685, 23 C.M.R. 146, 149 (1957). The condemnation of Fry is now part of the federal civilian practice in that “personal knowledge [by the trial judge] of disputed evidentiary facts concerning the proceeding” constitutes a nonwaivable ground of disqualification. 28 U.S.C. §§ 455(b)(1) and (e). The disqualification was enacted because a judge “cannot be, or cannot appear to be, impartial” if he has such prior knowledge. Thode, Reporter’s Notes to Code of Judicial Conduct at 62 (1973), cited in Wright-Miller, Federal Practice and Procedure § 3543 n. 2. The disqualification arises if the disputed facts become known to the judge through “ex parte communication.” Wright-Miller, op. cit. § 3543. The same rationale is expressed in this Court’s observation in Fry that questions asked of a witness at trial by a judge who “previously acquired a comprehensive knowledge of the evidence” by ex parte conduct may more likely reflect “the impulse of the advocate than that of the judge.” Id. at 685.1 I believe, therefore, that the trial judge here erred in reviewing, on his own and without any matter actually being presented to him, the Article 32 investigation proceedings and the staff judge advocate’s pretrial advice. The remaining question is what to do about the error.
As noted, under present federal civilian law, the disqualification is not waivable. I do not believe, however, that the statute is as undiscriminating as its language suggests. In my opinion, personal knowledge of disputed evidentiary facts that are not likely to affect the course of trial and its results is not disqualifying. See United States v. Seiffert, 501 F.2d 974, 978 (5th Cir. 1974). Fry took that view of the matter. The Court “scrutinized the record of trial” to determine whether the judge’s “previous knowledge had a harmful effect upon a right of the accused.” Id. at 686.2 Finding no evidence of any such influence, the Court upheld the judge’s refusal to recuse himself. As I read the opinion in United States v. Crider, 21 U.S.C.M.A. 193, *4244 C.M.R. 247 (1972), the Court followed the same course in determining that the judges constituting a panel of the Navy Court of Military Review to which the accused’s case had been assigned had improperly denied a defense motion that they recuse themselves. I agree with Judge Perry that no one reading this record could have the slightest doubt as to the integrity of the judge’s conduct or the fairness of the trial. I, therefore, join in affirming the decision of the Court of Military Review.

. 23 C.M.R. at 149.


. 23 C.M.R. at 150.